Citation Nr: 0512643	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Propriety of forfeiture of eligibility for benefits under 
the laws administered by the Department of Veterans Affairs 
in accordance with 38 U.S.C. § 6103(a).

2.  Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from January 1942 to June 1946 (except for a brief period of 
time in June and July 1942 when he was engaged in civilian 
pursuits).  He was a prisoner-of-war (POW) from April 10, 
1942, to June 5, 1942.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), and from a February 2002 forfeiture determination by 
the Veterans Benefits Administration, Compensation and 
Pension Service.  In January 2004, the Board remanded these 
matters for additional development.


FINDINGS OF FACT

1.  The appellant applied for disability benefits allegedly 
related to his POW service.

2.  In September 1999, the veteran (through his son) 
submitted in support of his claim a joint affidavit by 
parties who stated that they had been imprisoned with him as 
POWs, recalled seeing him when they were POWs, and recalled 
that he was suffering from various illnesses at the time; 
also submitted was a medical certificate by a physician who 
reported he had seen the veteran and listed several 
diagnoses.  

3.  December 2000 depositions by the parties who signed the 
joint affidavit submitted in September 1999 establish that 
neither party knew the veteran as a POW, and that they had 
signed the affidavit without knowing its content at the 
behest of an attorney/claims fixer who had also prepared 
their own claims for VA benefits.  
4.  In a December 2000 sworn deposition, the veteran admitted 
that he did not know the parties who had signed the joint 
affidavit he submitted in September 1999; he acknowledged 
that the joint affidavit may have been prepared by the 
attorney (claims fixer) with whom he had a verbal payment 
agreement.  

5.  In a March 2001 deposition, the veteran admitted having a 
verbal payment agreement with the attorney/claims fixer; that 
he had never met or seen the physician who issued a medical 
certificate in support of his claim; and that at the behest 
of the attorney/fixer, he had also signed an affidavit 
regarding another veteran's claim for VA benefits without 
knowing its content.   

6.  The evidence establishes beyond a reasonable doubt that 
the veteran knowingly submitted false documents concerning 
his claim for VA benefits.


CONCLUSION OF LAW

The appellant committed fraud in the pursuit of VA benefits, 
and his forfeiture of all rights, claims and benefits under 
the laws administered by VA (except insurance benefits), 
including any entitlement to compensation for ischemic heart 
disease is mandated by law.  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. §§ 3.900, 3.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  As to the matter of 
forfeiture for fraud, the VCAA does not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.  Under 38 C.F.R. § 3.905(b), 
forfeiture of benefits under §3.901 or §3.902 will not be 
declared until the person has been notified by the Regional 
Counsel or, in VA Regional Office, Manila, Philippines, the 
Adjudication Officer, of the right to present a defense.  
Such notice shall consist of a written statement sent to the 
person's latest address of record setting forth the 
following: (1) The specific charges against the person; (2) A 
detailed statement of the evidence supporting the charges, 
subject to regulatory limitations on disclosure of 
information; (3) Citation and discussion of the applicable 
statute; (4) The right to submit a statement or evidence 
within 60 days, either to rebut the charges or to explain the 
person's position; (5) The right to a hearing within 60 days, 
with representation by counsel of the person's own choosing, 
that fees for the representation are limited in accordance 
with 38 U.S.C. 5904(c) and that no expenses incurred by a 
claimant, counsel or witness will be paid by VA.

VA has complied with all of these provisions.  In a March 
2001 proposed administrative decision, the March 2001 charge 
letter from VA, the final administrative decision in August 
2001, the February 2002 forfeiture decision by the 
Compensation and Pension Service, the August 2002 statement 
of the case (SOC), and the February 2005 supplemental SOC 
(SSOC), the veteran was provided notice of the specific 
charges against him, a detailed statement of the evidence 
supporting the charges, and citation to and discussion of the 
applicable law.  Furthermore, the March 2001 charge letter 
from VA specifically notified the veteran of the right to 
submit a statement or evidence within 60 days, (either to 
rebut the charges or to explain his position), and of his 
right to a hearing within 60 days, with representation by 
counsel of his own choosing.  The March 2001 charge letter 
and the August 2002 letter attached to the statement of the 
case clearly explained that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.  

The veteran was informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating a forfeiture of  his VA benefits.  He was 
notified of a proposed forfeiture action which included the 
reasons and bases supporting such action.  The veteran has 
submitted statements in his support, and all known and 
available evidence relevant to this forfeiture action has 
been collected for review.  The evidence on file does not 
show, and the veteran does not contend, that there is any 
additional evidence relevant to this appeal that has not been 
obtained.  The Board finds that there is no reasonable 
likelihood that any additional evidence is available with 
respect to the issue of  forfeiture, and the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf.  No additional 
assistance or notification is necessary.  

While the VCAA ordinarily applies to claims seeking service 
connection, the determination with regard to forfeiture for 
fraud establishes a legal bar to the benefit sought.  Since 
the VCAA does not apply where (as here) the law is 
dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001), further discussion of the VCAA regarding a claim of 
service connection for ischemic heart disease is not 
necessary.

Background

In September 1999, the veteran (through his son) submitted 
numerous documents in support of his claim seeking service 
connection for disability reportedly related to his POW 
service.  One document was a joint affidavit, signed by FAE 
and VRP, indicating that the affiants were POWs with the 
veteran at Camp O'Donnell, and that they had observed him 
suffering in captivity with dysentery, beri beri, malaria, 
dyspnea, and swelling of the feet, legs and ankle.  Another 
document was  a medical certificate signed by Dr. F, 
indicating that the veteran was brought to that doctor's 
clinic for consultation and treatment and that the diagnoses 
were malnutrition, ischemic heart disease, congestive heart 
failure, and peptic ulcer.  

A Field Examination to verify these documents (and the 
veteran's allegations) was requested in October 2000.

In a December 2000 deposition, FAE admitted that he did not 
know the veteran's activities during the war, that he and the 
veteran were not together, and that he did not see the 
veteran at Camp O'Donnell when he was a POW for five months 
beginning in August 1942.  FAE indicated that the signature 
on the September 1999 affidavit was his, but that he did not 
recall signing the affidavit.  He also stated that Carlos 
from Bay, Laguna had assisted him with his own claim for VA 
benefits.
In a December 2000 deposition, VRP admitted he did not see 
the veteran when he was inside the concentration camp at Camp 
O'Donnell, and indicated that he signed the September 1999 
affidavit without reading it.  He also stated that attorney 
Carlos, from Bay, Laguna assisted him with his own claim for 
VA benefits, and that he had affixed his signature on another 
document brought to him by attorney Carlos and/or his agent 
Dick.   

In a December 2000 deposition, the veteran stated that he did 
not see VRP or FAE while he was in the concentration camp at 
Camp O'Donnell and that he did not know about the September 
1999 joint affidavit signed by FAE and VRP.  He stated that 
attorney Carlos assisted him with his claim, admitted that 
they had a verbal agreement regarding payment to attorney 
Carlos, and stated it was his impression that this attorney 
may have prepared the joint affidavit.  

In a March 2001 deposition, the veteran admitted having a 
verbal agreement with attorney Carlos to give him 1/2 the lump 
sum and 1/2 the monthly payment for two years if benefits were 
approved.  He stated that he never met or consulted with a 
Dr. F, of Pila, and that attorney Carlos informed him that 
this doctor issued a medical certification in support of his 
claim without having personally examined him.  He also 
admitted that, at the behest of attorney Carlos, he signed an 
August 1998 affidavit involving another veteran's claim for 
benefits without having read the content of the affidavit.

At his July 2001 hearing, the veteran testified that FAE and 
VRP were senile.  He recanted his statement in the December 
2000 deposition indicating that he never saw FAE or VRP as a 
POW in Camp O'Donnell, and denied that he and attorney Carlos 
ever had an arrangement concerning the sharing of any money.  
He stated that while the September 1999 joint affidavit was 
prepared by attorney Carlos, he was the one who obtained the 
signatures from the affiants.  The veteran's son testified 
that he knew attorney Carlos, but did not know that he was a 
claims fixer.  He stated that he thought attorney Carlos 
would help the veteran without any monetary arrangement, 
since he had helped attorney Carlos in the past.  


Analysis

With certain exceptions not pertinent to this appeal, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. § 
6103(a).

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
(Court) has stated that such adversarial process requires the 
application of a "beyond a reasonable doubt standard", which 
is much higher than the typical claims adjudication standard.  
See Trilles v. West, 13 Vet. App. 314, 320- 22, 326-27 
(2000).  Consequently, the Board must determine whether the 
evidence establishes "beyond a reasonable doubt" that the 
veteran knowingly made or caused to be made false or 
fraudulent statements concerning a claim for benefits.  The 
determination of whether he knowingly submitted false or 
fraudulent evidence to VA is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The pertinent evidence is summarized above.  This evidence 
establishes beyond a reasonable doubt that the veteran indeed 
knowingly submitted false and fraudulent evidence to VA in 
pursuit of his attempt to obtain VA compensation benefits.  
[He also appears to have assisted in the creation of a false 
affidavit (in August 1998) used in another veteran's claim 
for benefits.  As the August 1998 affidavit is not on file, 
and there is sufficient evidence of fraud involving the 
veteran's own claim for benefits, there is no need to 
complicate this matter with discussion of fraud committed in 
the pursuit of another veteran's claim.]  The fraudulent 
evidence was in the form of a joint affidavit by FAE and VRP 
(prepared by a "fixer", attorney Carlos) signed, and a 
medical certificate from Dr. F, also procured by that 
attorney (fixer).  Both documents were submitted in September 
1999, by the veteran (through his son) in support of his 
claim for benefits; that fact is not in dispute.     

Depositions obtained in the course of a field examination 
show that these two documents the veteran submitted in 
September 1999 were fraudulent.  Both FAE and VRP stated in 
their December 2000 depositions that they did not see the 
veteran while at Camp O'Donnell.  He himself admitted in his 
own December 2000 deposition that he did not see FAE or VRP 
when he was at Camp O'Donnell.  As to the veteran's attempt 
to recant this statement during his July 2001, such would 
merely establish that he gave false information in the 
December 2000 deposition, which itself would be further 
evidence of fraud.  With regard to the creation and signing 
of the September 1999 joint affidavit, FAE indicated that he 
did not recall signing it, VRP admitted that he signed it 
without reading it, and the veteran indicated first that he 
did not know about the affidavit (despite the fact that he 
submitted it and later acknowledged its submission) and that 
it must have been prepared by attorney Carlos (see the 
December 2000 deposition).  He later admitted that he himself 
obtained the signatures from the affiants on the affidavit, 
which was prepared by the attorney, Carlos.  It is pertinent 
that each deponent admitted to using attorney Carlos to 
advance his own claim for benefits, evidence of a coordinated 
effort to commit multiple frauds against VA.  Furthermore, 
regarding the medical certificate from Dr. F., the veteran 
himself admitted in a March 2001 deposition that attorney 
Carlos had informed him he obtained the medical certification 
from Dr. F., despite the fact that Dr. F. had never examined 
him.  

The veteran was faced with the fact his claims for service 
connection were not being granted.  Without evidence such as 
the September 1999 joint affidavit from FAE and VRP, and the 
medical certification from Dr. F., his goal of receiving VA 
compensation benefits had no prospect of succeeding.  
Obviously the false joint affidavit from FAE and VRP (each of 
whom may or may not have been unaware of the contents) was 
knowingly obtained to buttress his attempt to establish 
entitlement to VA benefits.  Furthermore, the Board cannot 
overlook the conceded involvement of a "fixer", attorney 
Carlos, and his connection to the veteran, both affiants 
signing the joint affidavit, Dr. F., and the veteran's son.  
The veteran, his son, and attorney Carlos obviously had a 
pecuniary motive for procuring and submitting the joint 
affidavit and the medical certification in September 1999.  
The veteran admitted to a financial arrangement with attorney 
Carlos in both the December 2000 and the March 2001 
depositions.  For him to now assert (at the July 2001 
hearing) that attorney Carlos would have prepared or procured 
the false documents without a monetary arrangement, is not 
credulous, and belies the fact that he would not have had a 
motive for doing so.  

The evidence establishes beyond a reasonable doubt that in 
September 1999 the appellant knowingly submitted a false 
joint affidavit and a false medical certification in support 
of his attempt to receive VA benefits.  Such actions subject 
him to application of the provisions of 38 U.S.C.A. § 
6103(a), which mandate a forfeiture of VA benefits under 
these circumstances.  Forfeiture of all rights, claims and 
benefits under the laws administered by VA (except insurance 
benefits) is the penalty mandated by law in the circumstances 
presented. 

Regarding the claim seeking service connection/compensation 
for ischemic heart disease, the veteran's entitlement to such 
benefit is barred by the forfeiture of VA benefits declared 
against him.  The claim must be denied as a matter of law.   
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal challenging the declaration of forfeiture of VA 
benefits against the veteran under 38 U.S.C.A. § 6103(a) is 
denied.

Service connection/compensation for ischemic heart disease is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


